The judgment of the Circuit Court in this case refusing to stay execution under Section 4516 C. G. L., 2829 R. G. S., in an ejectment suit where plaintiff had a recovery of lands held by the defendant under a void tax deed should be affirmed upon the authority of San Sebastian Development Corporation v. Couch, decided at the present term of Court, opinion filed November 24, 1931; also upon the authority of Lovett v. Shore, a companion case to this one, decided this day.
The adjudication in the final judgment of ejectment in this case of an amount to be recovered by defendant against the plaintiff, for costs and expenses of procuring the tax deed, and for the value of improvements for which defendant is entitled to recover under Section 1026 C. G. L., 795 R. G. S., may be made the basis of an independent suit in equity under the last mentioned Section, as pointed out in San Sebastain Development Corp. v. Couch, supra.
Affirmed.
WHITFIELD, P. J., and TERRELL and DAVIS, J. J., concur. *Page 596 
BUFORD, C. J., and ELLIS, and BROWN, J. J., concur in the opinion and judgment.
                    ON REHEARING (Two Cases).
A Writ of error to the Circuit Court for Madison County, M. F. Horne, Judge.
Waller  Pepper, for Plaintiffs in Error;
Fleming  Snow and R. H. Rowe, for Defendants in Error.